HLD-068 (December 2010)                                     NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                 No. 10-3383
                                 ___________

    ADMIRAL ALA' AD-DIN, ALA' AD-AMIN ISRAEL EMMANUEL YOSEF
      YUZ ASAF IBN ARLENE 'AL-AHEZAAH BEY, ED.D I (Agnomen
       Extrinsecum Ab Event De Jihad Al Akbar/Natrural Material Form);
           ALIM ZEDEKIEL LUNARIEL ABADDON YUZ ASAF
        ARLENE' AL-AHEZAAH BEY, ED.D (Homoosian Revelation
      Cognomen Majorum Est Ex Sanguine Tractum, HOC Intrinsecum Est)

                                       v.

     UNITED STATES DEPARTMENT OF STATE, National Passport Center;
    UNITED STATES LIBRARY OF CONGRESS; STATE OF NEW JERSEY,
 (Department of the Public Advocate: Ronald Price, Investigator); UNIVERSITY OF
MEDICINE & DENTISTRY OF NEW JERSEY, (The University Hospital); NEWARK
              MUNICIPALITY; HALLMARK PROPERTIES LTD.

              DR. ADMIRAL ALA' AD-DIN A.I.E.Y.Y.A.I.A. BEY,
                                                    Appellant
                  ____________________________________

                 On Appeal from the United States District Court
                           for the District of New Jersey
                           (D.C. Civil No. 10-cv-00769)
                  District Judge: Honorable Stanley R. Chesler
                  ____________________________________

                     Submitted for Possible Summary Action
                Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                December 29, 2010
        Before: McKEE, Chief Judge, ALDISERT and WEIS, Circuit Judges

                        (Opinion filed: January 27, 2011)

                                       1
                                        _________

                                        OPINION
                                        _________

PER CURIAM.

              Dr. Admiral Ala’ad-din A.I.E.Y.Y.A.I. Bey appeals from an order of the

District Court dismissing his complaint for failure to comply with Federal Rule of Civil

Procedure 8. For the following reasons, we will summarily affirm.

                                             I.

              Appellant filed his complaint against the United States Department of State,

the State of New Jersey, the University of Medicine and Dentistry of New Jersey, the

United States Library of Congress, Newark Municipality, and Hallmark Properties, Ltd.,

based on “[d]efendant(s) fail[ure] to acknowledge the 4th & 5th Amendments Rights,

Organic Nationality Proclamation, Organic Name Change, and or Common Law

Copyrights of Plaintiff.”1 (Compl. 2.) The additional paragraphs of the complaint do not

shed any light on the nature of his claims. Additionally, appellant attached several

documents to his complaint, including a 94-page constitution entitled “Abyssinian

Pangaean Afrimerican Nation’s Catechetical Constitution & Sunna” that he authored.

              The District Court ordered appellant to show cause as to why his complaint

should not be dismissed for lack of subject matter jurisdiction and/or failure to comply

       1
        Although the docket identifies multiple plaintiffs, it appears that appellant is the
       only plaintiff and that he was simply using various names to refer to himself in the
       complaint.
                                             2
with Federal Rule of Civil Procedure 8. Appellant responded with an “affidavit of

jurisdiction” that neither established a logical basis for any of his claims nor elucidated

how the District Court possessed jurisdiction over them. Accordingly, the District Court

dismissed the complaint with prejudice for failure to comply with Rule 8. Appellant

timely appealed that order.2

                                                  II.

              Federal Rule of Civil Procedure 8(a) requires a pleading to contain “a short

and plain statement of the grounds for the court’s jurisdiction” and “a short and plain

statement of the claim showing that the pleader is entitled to relief.” A district court may

sua sponte dismiss a complaint for failure to comply with Rule 8, but dismissal “is

usually reserved for those cases in which the complaint is so confused, ambiguous,

vague, or otherwise unintelligible that its true substance, if any, is well disguised.”

Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995) (quotations omitted). However, a

district court should generally give leave to amend, especially when the plaintiff is

proceeding pro se and the claims do not appear frivolous. Id. at 87. This Court reviews a

       2
         The District Court did not enter an order separate from its opinion in accordance
       with Federal Rule of Civil Procedure 58. See In re Cendant Corp. Sec. Litig., 454
       F.3d 235, 244 (3d Cir. 2006). Accordingly, appellant had 210 days – 150 for the
       judgment to be considered “entered” under Federal Rule of Appellate Procedure
       4(a)(1)(B) plus the usual 60 afforded by that rule – from the date that the District
       Court entered its opinion on the docket to appeal. See LeBoon v. Lancaster
       Jewish Cmty. Ass’n, 503 F.3d 217, 223 (3d Cir. 2007); see also Fed. R. Civ. P.
       58(c)(2); Fed. R. App. P. 4(a)(1)(B) & (a)(7)(ii). Since his notice of appeal was
       filed in that time frame, his appeal is timely and we have jurisdiction over it. See
       28 U.S.C. § 1291.

                                              3
district court’s dismissal of claims under Rule 8 for abuse of discretion. In re

Westinghouse Sec. Litig., 90 F.3d 696, 702 (3d Cir. 1996).

       The District Court did not abuse its discretion in dismissing the complaint for

failure to comply with Rule 8. None of appellant’s submissions provide an ascertainable

factual or legal basis for his claims. The District Court notified appellant of its intent to

dismiss his complaint and provided him with an opportunity to respond. After

considering appellant’s complaint and his response to the order to show cause, the

District Court concluded that providing appellant with further opportunity to remedy his

defective complaint would be futile. Given the incomprehensible nature of appellant’s

filings, that is an understandable conclusion within the District Court’s discretion.3 Since

no substantial question is presented by appellant’s appeal, we will summarily affirm. See

3d Cir. LAR 27.4; 3d Cir. IOP 10.6.




       3
         That conclusion is bolstered by appellant’s filing in support of his appeal, which
       appears to be an amended complaint. Appellant now describes his cause of action
       as “continuous Trespasses of Discrimination as per 1. Conspiracy against
       Plaintiff’s rights as a Dual National 22 U.S.C. § 141-143, § 145-174 & § 211a-212
       which demonstrates Plaintiffs Most appropriate Moroccan Jurisdiction Birth
       Rights to U.S. of A. Passport; and 2. Deprivation of rights under color of law . . .
       as per the Plaintiff, a Natural Being, being an Ambassador-at-Large . . . denied
       recognition of his In Propria Persona nomen, as per a forensic review of the most
       Lawful Courts Records . . . .” He seeks “A Court Order mandating the [State
       Department] to issue [him] a passport demonstrating [his] Dual Sovereign
       National Status as a Free Abyssinian Pangaean Afrimerican Moor for the purpose
       of correcting all Lawful records of Plaintiff in Isonomic Harmony . . . .”
                                               4